Montgomery, Judge.
Since the Act of 1866 and the Constitution of 1868, section 2, Article 7, married women who have no trustee stand very much upon the same footing as femes sole, exceptas to contracts of suretyship, etc., as to their separate property: Huff vs.
Wright, 39 Ga., 41. The evidence in this case shows that the wife had separate property; that she hired the farm on which the cotton levied on was made, with her husband’s assent ; that out of her separate estate she furnished and fed a horse to work the farm; that none of the provisions furnished to her husband by the plaintiff in fi. fa. were used in making her crop, except in so far as her husband out of them returned to her some corn he had borrowed from her; that her husband had nothing to do with her farm. We think, then, under the foregoing facts, the factor had no more right to levy his liep execution on her crop than he had to levy it on the crop of any stranger.
Let the judgment be reversed.